 Fill in this information to identify the case:
 Debtor name Tims Milner LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Tim Donut U.S.          Michael D. Joblove,                    Rent/Taxes                                                                                                  $8,301.00
 Limited, Inc.           Esq.
 5505 Blue Lagoon Dr.
 Miami, FL 33126         mjoblove@gjb-law.c
                         om
                         305-349-2333
 Tim Hortons USA ,       Michael D. Joblove,                    Amounts sought in       Contingent                                                                    $1,421,737.19
 Inc.                    Esq.                                   litigation              Unliquidated
 Tim Donut U.S.                                                                         Disputed
 Limited, Inc.           mjoblove@gjb-law.c
 5505 Blue Lagoon Dr. om
 Miami, FL 33126         305-349-2333
 Tim Hortons USA,        Michael D. Joblove,                    Amounts sought in       Contingent                                                                  $10,061,234.88
 Inc.                    Esq.                                   litigation              Unliquidated
 5505 Blue Lagoon Dr.                                                                   Disputed
 Miami, FL 33126         mjoblove@gjb-law.c
                         om
                         305-349-2333
 Tim Hortons USA,        Michael D. Joblove,                    Royalties/Fees                                                                                              $2,935.00
 Inc.                    Esq.
 5505 Blue Lagoon Dr.
 Miami, FL 33126         mjoblove@gjb-law.c
                         om
                         305-349-2333
 Tim Hortons USA,        Michael D. Joblove,                    Ad Fund                                                                                                     $2,523.00
 Inc.                    Esq.
 5505 Blue Lagoon Dr.
 Miami, FL 33126         mjoblove@gjb-law.c
                         om
                         305-349-2333
 Wasch Raines, LLP       Adam G, Wasch,                         Professional                                                                                              $42,134.96
 Crystal Corporate       Esq.                                   Services
 Center
 2500 N. Military Trail, awasch@waschrain
 Ste. 100                es.com
 Boca Raton, FL          561-693-3221
 33431


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                      19-55181-mlo                  Doc 3            Filed 10/25/19         Entered 10/25/19 12:09:39                            Page 1 of 2
 Debtor    Tims Milner LLC                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                      19-55181-mlo                  Doc 3            Filed 10/25/19         Entered 10/25/19 12:09:39                            Page 2 of 2
